TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-702-CV


James Boyd, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 212,085-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	James Boyd brings this accelerated appeal from a final order terminating his parental
rights to his minor children, G.B. and Y.B.  Boyd is represented by court-appointed counsel who
thoroughly reviewed the record and filed an Anders brief concluding that Boyd's appeal is frivolous
and without merit.  Counsel's brief meets the requirements of Anders by presenting a professional
evaluation of the record and demonstrating that there are no arguable grounds for appeal.  See Anders
v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas Dep't of Protective & Regulatory
Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied).
	Boyd was provided with copies of his counsel's brief and motion to withdraw.  He
was advised of his right to examine the record and to file a pro se brief.  He has not filed a pro se
brief or communicated with this Court in any way.  Because our review of the record found nothing
that would arguably support an appeal, we agree that the appeal is frivolous and without merit.  We
affirm the judgment of the trial court and grant the motion to withdraw as counsel.

  
 W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson
Affirmed
Filed:   October 26, 2007